907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buster Alexander YANCEY, Jr, Plaintiff-Appellant,v.Russell A. ELIASON;  Jane Does and John Does, Defendants-Appellees.Buster Alexander YANCEY, Jr, Plaintiff-Appellant,v.Frank BULLOCK, Jr.;  John W. Stone, Jr.;  John A. Dusenbury,Jr.;  Becky M. Strickland;  Smith, Petterson, Follins,Curtis, James & Harkavy;  Sallie Stone;  Theressa Burns;Edwin Bryan;  Greta Evans;  J.W. Crabtree;  Gloris Herring;Willie Herring;  Bobby Lee Jones;  James Hegarty;  JaniceDenise Lambert;  Detective Schmidt;  Ernest Fritz;  KenethW. McAllister;  Russell A. Eliason;  J.P. Creekmore;  RobertH. Edmunds, Jr.;  all Jane and John Doe(s), Defendants-Appellees.
Nos. 90-6528, 90-6530.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1990.Decided May 18, 1990.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (C/A Nos. 90-39-G, 90-40-G)
Buster Alexander Yancey, Jr., appellant pro se.
M.D.N.C.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The district court dismissed, pursuant to 28 U.S.C. Sec. 1915(d), the two Bivens-type actions filed by Buster A. Yancey, Jr.   See Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Judgment was entered on January 23, 1990.  Yancey filed timely motions for reconsideration pursuant to Fed.R.Civ.P. 59 on February 1, 1990.  His notices of appeal were also filed on February 1.  The district court did not rule on the Rule 59 motions.


2
Yancey's Rule 59 motions render his notices of appeal without effect because the district court retains jurisdiction over an action when a timely Rule 59 motion has been filed.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Therefore, this Court does not have jurisdiction to hear the appeals, and we deny leave to proceed in forma pauperis and dismiss for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
DISMISSED.